NUMBER 13-21-00119-CV

                                COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG

  IN THE MATTER OF MARRIAGE OF MA. NOELIA ZAMARRON AND
   JOSE LUIS ZAMARRON AND IN THE INTEREST OF CNZ, A CHILD


                      On appeal from the 257th District Court
                            of Harris County, Texas.


                             MEMORANDUM OPINION
                  Before Justices Hinojosa, Tijerina, and Silva
                   Memorandum Opinion by Justice Tijerina

       Appellant Jose Luis Zamarron appealed the trial court’s final divorce decree. The

parties filed a joint motion to refer the cause to mediation. On October 6, 2021, we abated

the cause and ordered it to mediation.1

       On December 6, 2021, appellee Ma. Noelia Zamarron and appellant filed an



        1 This appeal was transferred from the First Court of Appeals in Houston, Texas pursuant to a

docket-equalization order issued by the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 73.001.
agreed motion for dispositive relief after mediation. The motion states that mediation

occurred on November 22, 2021, and the parties “came to an agreement concerning all

child issues, and to remand property/martial estate issues back to the trial court.”

Specifically, the parties request that we affirm the trial court’s judgment as to the parenting

plan, joint managing conservatorship, standard possession order, medical and dental

support, and name change. Next, the parties ask us to remand “all issues of property and

debt pertaining to the marital estate, including community and separate property and debt,

to the trial court.” The motion further requests that we render judgment reducing the

amount of child support in the final divorce decree from $701.75 per month to $675 per

month beginning December 1, 2021, and “the amount of retroactive child support owed

by appellant to $0.00.”

       This case is hereby reinstated. Having considered the documents on file and the

joint motion, in accordance with the parties’ request and without reaching the merits of

the appeal, this Court is of the opinion that the motion, as construed, should be granted

in part and denied in part. See TEX. R. APP. P. 42.3(a). The judgment of the trial court is

affirmed as to the parenting plan, joint managing conservatorship, standard possession

order, medical and dental support, and name change. Without regard to the merits and in

accordance with the parties’ motion, the trial court’s judgment is reversed as to “all issues

of property and debt pertaining to the marital estate, including community and separate

property and debt” and as to the amount of child support awarded and the amount of

retroactive child support appellant owes. We deny the parties request to render judgment

reducing the amount of child support in the final divorce decree from $701.75 per month


                                              2
to $675 per month beginning December 1, 2021, and “the amount of retroactive child

support owed by appellant to $0.00.”

       We remand the cause to the trial court for proceedings consistent with the

mediated agreement and for entry of an agreed judgment regarding the parties’ request

pertaining to child support in sections 4b and 4c of their motion and for further proceedings

concerning “all issues of property and debt to the marital estate, including community and

separate proper and debt.” If our understanding of the parties’ request is in error, we invite

the parties to file a motion for rehearing. In accordance with the agreement of the parties,

costs are taxed against the party incurring same. See TEX. R. APP. P. 42.1(d).



                                                                        JAIME TIJERINA
                                                                        Justice

Delivered and filed on the
21st day of December, 2021.




                                              3